Judgment, Supreme Court, Bronx County (Darcel D. Clark, J.), rendered September 25, 2007, convicting defendant, after a jury trial, of two counts of operating a motor vehicle while under the influence of alcohol, and sentencing him to concurrent terms of 2V3 to 7 years, and judgment of resentence, same court (Joseph Fisch, J.), rendered October 3, 2007, convicting defendant, upon his plea of guilty, of violation of probation, revoking his prior sentence of probation and resentencing him to a consecutive term of V-h to 4 years, unanimously affirmed.
By failing to object, by objecting on a different ground than the one raised on appeal, or by failing to request any further relief after his objections were sustained, defendant failed to preserve any of his present challenges to the prosecutor’s opening statement and summation, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits (see People v Overlee, 236 AD2d 133 [1997], Iv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], Iv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Saxe, Friedman and Acosta, JJ.